

116 S4324 IS: Restoring Critical Supply Chains and Intellectual Property Act
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4324IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Graham (for himself, Mr. Burr, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo facilitate the availability, development, and production of domestic resources to meet national personal protective equipment and material needs, and ensure American leadership in advanced research and development and semiconductor manufacturing.1.Short title; table of contents(a)Short titleThis Act may be cited as the Restoring Critical Supply Chains and Intellectual Property Act.(b)Table of contentsThe table of contents is as follows:Sec. 1. Short title; table of contents.TITLE I—U.S. MADE ActSec. 101. Short title.Sec. 102. Domestic purchasing requirement for personal protective equipment acquisitions for the Strategic National Stockpile.Sec. 103. Investment credit for qualifying medical personal protective equipment manufacturing projects.Sec. 104. Special rules for transfers of intangible property relating to medical personal protective equipment to United States shareholders.TITLE II—Safeguarding American InnovationSec. 201. Short title.Sec. 202. Definitions.Sec. 203. Federal Research Security Council.Sec. 204. Federal grant application fraud.Sec. 205. Restricting the acquisition of goods, technologies, and sensitive information to certain aliens.Sec. 206. Limitations on educational and cultural exchange programs.Sec. 207. Amendments to disclosures of foreign gifts.TITLE III—CHIPS for America Act (Creating Helpful Incentives to Produce Semiconductors for America)Sec. 301. Semiconductor incentive grants.Sec. 302. Department of Defense.Sec. 303. Department of Commerce study on status of microelectronics technologies in the United States industrial base.Sec. 304. Funding for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains.Sec. 305. Advanced semiconductor research and design.Sec. 306. Prohibition relating to foreign adversaries.TITLE IV—Critical mineralsSec. 401. Mineral security.Sec. 402. Rare earth element advanced coal technologies.IU.S. MADE Act101.Short titleThis title may be cited as the United States Manufacturing Availability of Domestic Equipment Act or the U.S. MADE Act of 2020.102.Domestic purchasing requirement for personal protective equipment acquisitions for the Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Domestic procurement requirement for personal protective equipment(A)RequirementExcept as provided in subparagraphs (C) and (D), funds appropriated or otherwise available to the Secretary for the Strategic National Stockpile may not be used for the procurement of an item described in subparagraph (B) unless the item was grown, reprocessed, reused, or produced in the United States.(B)Covered itemsAn item described in this subparagraph is an article or item of—(i)personal protective equipment and clothing (and the materials and components thereof), other than sensors, electronics, or other items added to, and not normally associated with, such personal protective equipment;(ii)sanitizing supplies and ancillary medical supplies such as disinfecting wipes, privacy curtains, beds and bedding, testing swabs, gauze and bandages, tents, tarpaulins, covers, or bags; or(iii)any other textile medical supplies and textile equipment described in paragraph (1).(C)Availability exceptionSubparagraph (A) shall not apply to an item described in subparagraph (B)— (i)that is, or that includes, a material listed in section 25.104 of the Federal Acquisition Regulation as one for which a non-availability determination has been made;(ii)as to which the Secretary determines that a sufficient quantity of a satisfactory quality of such item that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed; or(iii)if, after maximizing to the extent feasible sources consistent with subparagraph (A), the Secretary certifies every 90 days that it is necessary to procure products under this paragraph under expedited procedures to respond to the immediate needs of a public health emergency pursuant to section 319. (D)Exception for small procurementsSubparagraph (A) shall not apply to procurements for amounts that do not exceed $150,000. A proposed procurement for an amount in excess of $150,000 may not be divided into several procurements or contracts for lesser amounts in order to qualify for the exception under this subparagraph.(E)ConsultationThe Secretary shall consult with the United States Trade Representative on a matter under this subsection that concerns an obligation of the United States under any international trade agreement.(F)Notification required within 7 days after procurement contract award if certain exceptions appliedIn the case of any procurement contracts of an item described in subparagraph (B), if the Secretary applies the exception described in subparagraph (C) with respect to that procurement contract, the Secretary shall, not later than 7 days after the awarding of the procurement contract, post a notification that the exception has been applied on the relevant Internet website maintained by the General Services Administration, except for any information that is exempt from mandatory disclosure under section 552 of title 5, United States Code.(G)Training during fiscal year 2021(i)In generalThe Secretary shall ensure that each member of the acquisition workforce in the Department of Health and Human Services who participates substantially on a regular basis in procurements related to the maintenance of the Strategic National Stockpile receives training during fiscal year 2021 on the requirements of this paragraph.(ii)Inclusion of information in new training programsThe Secretary shall ensure that any training program for the acquisition workforce, as described in clause (i), developed or implemented after fiscal year 2021, includes comprehensive information on the requirements described in subparagraph (A).(H)Effective dateThe Secretary shall increase the percentage of contracts by value entered into for products described in subparagraph (B) incrementally to 100 percent as soon as practicable, but in no event later than the end of the 5-year period beginning on the date of enactment of this paragraph. The Secretary shall notify the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives within 60 days of such date of enactment regarding the percentage of products described in subparagraph (B) that meet the requirements of this paragraph. (I)ReportNot later than 90 days after the date of enactment of this paragraph, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report assessing the implementation of this paragraph and the feasibility of applying the requirements of this paragraph to—(i)not less than 50 percent of contracts by value entered into for products described in subparagraph (B) by September 30, 2021;(ii)not less than 75 percent of contracts by value entered into for products described in subparagraph (B) by March 31, 2022; and(iii)not less than 100 percent of contracts by value entered into for products described in subparagraph (B) by a date that is not less than 2 years after the date of enactment of this paragraph..103.Investment credit for qualifying medical personal protective equipment manufacturing projects(a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:48D.Qualifying medical personal protective equipment manufacturing project credit(a)In generalFor purposes of section 46, the qualifying medical personal protective equipment manufacturing project credit for any taxable year is an amount equal to 30 percent of the qualified investment for such taxable year with respect to any qualifying medical personal protective equipment manufacturing project of the taxpayer.(b)Qualified investment(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is—(A)in the case of any eligible property placed in service by the taxpayer during such taxable year, the basis of such property, and (B)in the case of any property previously placed in service by the taxpayer during any period before such taxable year which qualifies as eligible property for such taxable year, the adjusted basis of such property (as determined as of the beginning of such taxable year).(2)Certain qualified progress expenditures rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section.(3)LimitationThe amount which is treated as the qualified investment for all taxable years with respect to any qualifying medical personal protective equipment manufacturing project shall not exceed the amount designated by the Secretary as eligible for the credit under this section.(c)Definitions(1)Qualifying medical personal protective equipment manufacturing project(A)In generalThe term qualifying medical personal protective equipment manufacturing project means a project—(i)which re-equips, expands, establishes, or continues a manufacturing facility for the production of—(I)any item described in paragraph (6)(B) of section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)), or(II)any textile products for medical applications which are not described in subclause (I), as identified by the Secretary, in consultation with the Secretary of Health and Human Services, and(ii)any portion of the qualified investment of which is certified by the Secretary under subsection (d) as eligible for a credit under this section.(B)ExceptionSubclause (I) of subparagraph (A)(i) shall not include sensors, electronics, or other items added to, and not normally associated with, equipment or clothing described in such subclause.(2)Eligible propertyThe term eligible property means any property—(A)which is necessary for the production of property described in paragraph (1)(A)(i),(B)which is—(i)tangible personal property, or(ii)other tangible property (not including a building or its structural components), but only if such property is used as an integral part of the manufacturing facility described in such paragraph,(C)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, and(D)which is part of a qualifying medical personal protective equipment manufacturing project.(d)Qualifying medical personal protective equipment manufacturing project program(1)Establishment(A)In generalNot later than 90 days after the date of enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services, shall establish a qualifying medical personal protective equipment manufacturing project program to consider and award certifications for qualified investments eligible for credits under this section to qualifying medical personal protective equipment manufacturing project sponsors.(B)LimitationThe total amount of credits that may be allocated under the program shall not exceed $7,500,000,000.(2)Certification(A)Application periodEach applicant for certification under this paragraph shall submit an application (containing such information as the Secretary may require) during the 1-year period beginning on the date the Secretary establishes the program under paragraph (1).(B)Time to meet criteria for certificationEach applicant for certification shall have 1 year from the date of acceptance by the Secretary of the application during which to provide to the Secretary evidence that the requirements of the certification have been met.(C)Period of issuanceAn applicant which receives a certification shall have 2 years from the date of issuance of the certification in order to place the project in service and if such project is not placed in service by that time period, then the certification shall no longer be valid.(3)Selection criteriaIn determining which qualifying medical personal protective equipment manufacturing projects to certify under this section, the Secretary shall take into consideration which projects—(A)will provide the greatest net increase in job creation (both direct and indirect) within the United States (as defined in section 4612(a)(4)) during the credit period,(B)will provide the largest net increase in the amount of medical personal protective equipment for which there is the greatest need for purposes of the Strategic National Stockpile (as described in section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a))),(C)have the greatest potential to help achieve medical manufacturing independence for the United States, and(D)have the greatest potential to meet current demand or sudden surges in demand for personal protective equipment.(4)Review and redistribution(A)ReviewNot later than 3 years after the date of enactment of this section, the Secretary shall review the credits allocated under this section as of such date.(B)RedistributionThe Secretary may reallocate credits awarded under this section if the Secretary determines that—(i)there is an insufficient quantity of qualifying applications for certification pending at the time of the review, or(ii)any certification made pursuant to paragraph (2) has been revoked pursuant to paragraph (2)(B) because the project subject to the certification has been delayed as a result of third party opposition or litigation to the proposed project.(C)ReallocationIf the Secretary determines that credits under this section are available for reallocation pursuant to the requirements set forth in paragraph (2), the Secretary is authorized to conduct an additional program for applications for certification.(5)Disclosure of allocationsThe Secretary shall, upon making a certification under this subsection, publicly disclose the identity of the applicant and the amount of the credit with respect to such applicant.(e)Denial of double benefitNo credit shall be allowed under any provision of this chapter with respect to any amount taken in account in determining the credit allowed to a taxpayer under this section..(b)Conforming amendments(1)Section 46 of the Internal Revenue Code of 1986 is amended—(A)by striking and at the end of paragraph (5);(B)by striking the period at the end of paragraph (6) and inserting , and; and(C)by adding at the end the following:(7)the qualifying medical personal protective equipment manufacturing project credit..(2)Section 49(a)(1)(C) of such Code is amended—(A)by striking and at the end of clause (iv);(B)by striking the period at the end of clause (v) and inserting , and; and(C)by adding at the end the following:(vi)the basis of any property which is part of a qualifying medical personal protective equipment manufacturing project under section 48D..(3)Section 50(a)(2)(E) of such Code is amended by striking or 48C(b)(2) and inserting , 48C(b)(2), or 48D(b)(2).(4)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:Sec. 48D. Qualifying medical personal protective equipment manufacturing project credit..(c)Treatment under base erosion taxSection 59A(b)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking plus at the end of subclause (I), by redesignating subclause (II) as subclause (III), and by inserting after subclause (I) the following new subclause: (II)the credit allowed under section 38 for the taxable year which is properly allocable to the portion of the investment credit determined under section 46 that is properly allocable to section 48D(a), plus.(d)Effective dateThe amendments made by this section shall apply to projects certified after the date of enactment of this Act. 104.Special rules for transfers of intangible property relating to medical personal protective equipment to United States shareholders(a)In generalSubpart F of part III of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:966.Transfers of intangible property relating to medical personal protective equipment to United States shareholders(a)In generalExcept as otherwise provided by the Secretary, if a controlled foreign corporation holds qualified intangible property on the date of the enactment of this section and thereafter distributes such property to a domestic corporation which is a United States shareholder with respect to such controlled foreign corporation—(1)for purposes of part I of subchapter C and any other provision of this title specified by the Secretary, the fair market value of such property on the date of such distribution shall be treated as not exceeding the adjusted basis of such property immediately before such distribution, and(2)if any portion of such distribution is not a dividend—(A)no gain shall be recognized by such United States shareholder with respect to such distribution, and(B)the adjusted basis of such property in the hands of such United States shareholder immediately after such distribution shall be the adjusted basis of such property in the hands of such controlled foreign corporation immediately before such distribution reduced by the amount (if any) of gain not recognized by reason of subparagraph (A) (determined after the application of paragraph (1)).(b)Qualified intangible propertyFor purposes of this section, the term qualified intangible property means any property described in section 367(d)(4)(A)—(1)the principal purpose of which is use in connection with—(A)any eligible property, as defined in section 48D(c)(2), or(B)any item or product described in subclause (I) or (II) of section 48D(c)(1)(A)(i), or(2)substantially all of the income from which is derived in connection with any eligible property (as defined in section 48D(c)(2)) or any item or product described in paragraph (1)(B).(c)Regulations and guidanceThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including to prevent abuse by taxpayers related to distributions of qualified intangible property..(b)Conforming amendments(1)Section 197(f)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by inserting 966(a), after 731,.(2)The table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 966. Transfers of intangible property relating to medical personal protective equipment to United States shareholders..(c)Effective dateThe amendments made by this section shall apply to distributions made on or after the date of enactment of this Act. IISafeguarding American Innovation201.Short titleThis title may be cited as the Safeguarding American Innovation Act.202.DefinitionsIn this title:(1)Federal science agencyThe term Federal science agency means any Federal department or agency to which more than $100,000,000 in research and development funds were appropriated for fiscal year 2020.(2)Research and development(A)In generalThe term research and development means all research activities, both basic and applied, and all development activities. (B)DevelopmentThe term development means experimental development.(C)Experimental developmentThe term experimental development means creative and systematic work, drawing upon knowledge gained from research and practical experience, which—(i)is directed toward the production of new products or processes or improving existing products or processes; and(ii)like research, will result in gaining additional knowledge.(D)ResearchThe term research—(i)means a systematic study directed toward fuller scientific knowledge or understanding of the subject studied; and(ii)includes activities involving the training of individuals in research techniques if such activities—(I)utilize the same facilities as other research and development activities; and (II)are not included in the instruction function. 203.Federal Research Security Council(a)In generalSubtitle V of title 31, United States Code, is amended by adding at the end the following:79Federal Research Security CouncilSec. 7901. Definitions. 7902. Federal Research Security Council establishment and membership. 7903. Functions and authorities. 7904. Strategic plan. 7905. Annual report. 7906. Requirements for Executive agencies. 7901.DefinitionsIn this chapter:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Relations of the Senate;(E)the Committee on Armed Services of the Senate;(F)the Committee on Health, Education, Labor, and Pensions of the Senate;(G)the Committee on Oversight and Reform of the House of Representatives;(H)the Committee on Homeland Security of the House of Representatives;(I)the Committee on Energy and Commerce of the House of Representatives;(J)the Permanent Select Committee on Intelligence of the House of Representatives;(K)the Committee on Foreign Affairs of the House of Representatives;(L)the Committee on Armed Services of the House of Representatives; and(M)the Committee on Education and Labor of the House of Representatives.(2)CouncilThe term Council means the Federal Research Security Council established under section 7902(a).(3)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5. (4)Federal research security riskThe term Federal research security risk means the risk posed by malign state actors and other persons to the security and integrity of research and development conducted using grants awarded by Executive agencies.(5)InsiderThe term insider means any person with authorized access to any United States Government resource, including personnel, facilities, information, research, equipment, networks, or systems. (6)Insider threatThe term insider threat means the threat that an insider will use his or her authorized access (wittingly or unwittingly) to harm the national and economic security of the United States or negatively affect the integrity of a Federal agency’s normal processes, including damaging the United States through espionage, sabotage, unauthorized disclosure of national security information or non-public information, or through the loss or degradation of departmental resources, capabilities, and functions. (7)Research and development(A)In generalThe term research and development means all research activities, both basic and applied, and all development activities. (B)DevelopmentThe term development means experimental development.(C)Experimental developmentThe term experimental development means creative and systematic work, drawing upon knowledge gained from research and practical experience, which—(i)is directed toward the production of new products or processes or improving existing products or processes; and(ii)like research, will result in gaining additional knowledge. (D)ResearchThe term research—(i)means a systematic study directed toward fuller scientific knowledge or understanding of the subject studied; and(ii)includes activities involving the training of individuals in research techniques if such activities—(I)utilize the same facilities as other research and development activities; and (II)are not included in the instruction function. (8)United states research communityThe term United States research community means—(A)research and development centers of Executive agencies;(B)private research and development centers in the United States, including for-profit and nonprofit research institutes;(C)research and development centers at institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));(D)research and development centers of States, United States territories, Indian tribes, and municipalities;(E)government-owned, contractor-operated United States Government research and development centers; and(F)any person conducting federally funded research or receiving Federal research grant funding. 7902.Federal Research Security Council establishment and membership(a)EstablishmentThere is established, in the Office of Management and Budget, a Federal Research Security Council, which shall develop federally funded research and development grant making policy and management guidance to protect the national and economic security interests of the United States.(b)Membership(1)In generalThe following agencies shall be represented on the Council:(A)The Office of Management and Budget.(B)The Office of Science and Technology Policy.(C)The Department of Defense.(D)The Department of Homeland Security.(E)The Office of the Director of National Intelligence, including the National Counterintelligence and Security Center.(F)The Department of Justice, including the Federal Bureau of Investigation.(G)The Department of Energy.(H)The Department of Commerce, including the National Institute of Standards and Technology.(I)The Department of Health and Human Services, including the National Institutes of Health.(J)The Department of State.(K)The Department of Transportation.(L)The National Aeronautics and Space Administration.(M)The National Science Foundation.(N)The Department of Education.(O)The Small Business Administration.(P)The Council of Inspectors General on Integrity and Efficiency.(Q)Other Executive agencies, as determined by the Chairperson of the Council.(2)Lead representatives(A)DesignationNot later than 45 days after the date of the enactment of this chapter, the head of each agency represented on the Council shall designate a representative of that agency as the lead representative of the agency on the Council.(B)FunctionsThe lead representative of an agency designated under subparagraph (A) shall ensure that appropriate personnel, including leadership and subject matter experts of the agency, are aware of the business of the Council.(c)Chairperson(1)DesignationNot later than 45 days after the date of the enactment of this chapter, the Director of the Office of Management and Budget shall designate a senior-level official from the Office of Management and Budget to serve as the Chairperson of the Council.(2)FunctionsThe Chairperson shall perform functions that include—(A)subject to subsection (d), developing a schedule for meetings of the Council;(B)designating Executive agencies to be represented on the Council under subsection (b)(1)(Q);(C)in consultation with the lead representative of each agency represented on the Council, developing a charter for the Council; and(D)not later than 7 days after completion of the charter, submitting the charter to the appropriate congressional committees.(3)Lead science advisorThe Director of the Office of Science and Technology Policy shall be the lead science advisor to the Chairperson for purposes of this chapter.(4)Lead security advisorThe Director of the National Counterintelligence and Security Center shall be the lead security advisor to the Chairperson for purposes of this chapter.(d)MeetingsThe Council shall meet not later than 60 days after the date of the enactment of this chapter and not less frequently than quarterly thereafter.7903.Functions and authorities(a)In generalThe Chairperson of the Council shall consider the missions and responsibilities of Council members in determining the lead agencies for Council functions. The Council shall perform the following functions:(1)Developing and implementing, across all Executive agencies that award research and development grants, a uniform application process for grants in accordance with subsection (b).(2)Developing and implementing a uniform and regular reporting process for identifying persons participating in federally funded research and development or that have access to nonpublic federally funded information, data, research findings, and research and development grant proposals.(3)Identifying or developing criteria, in accordance with subsection (c), for sharing and receiving information with respect to Federal research security risks in order to mitigate such risks with—(A)members of the United States research community; and(B)other persons participating in federally funded research and development.(4)Identifying an appropriate Executive agency—(A)to accept and protect information submitted by Executive agencies and non-Federal entities based on the processes established under paragraphs (1) and (2); and(B)to facilitate the sharing of information received under subparagraph (A) to support, as necessary and appropriate—(i)oversight of federally funded research and development;(ii)criminal and civil investigations of misappropriated Federal funds, resources, and information; and(iii)counterintelligence investigations.(5)Identifying, as appropriate, Executive agencies to provide—(A)shared services, such as support for conducting Federal research security risk assessments, activities to mitigate such risks, and oversight and investigations with respect to grants awarded by Executive agencies; and(B)common contract solutions to support enhanced information collection and sharing and the verification of the identities of persons participating in federally funded research and development.(6)Identifying and issuing guidance, in accordance with subsection (d) and in coordination with the National Insider Threat Task Force established by Executive Order 13587 (50 U.S.C. 3161 note) for developing and implementing insider threat programs for Executive agencies to deter, detect, and mitigate insider threats, including the safeguarding of sensitive information from exploitation, compromise, or other unauthorized disclosure, taking into account risk levels and the distinct needs, missions, and systems of each such agency.(7)Identifying and issuing guidance for developing compliance and oversight programs for Executive agencies to ensure that research and development grant recipients accurately report conflicts of interest and conflicts of commitment in accordance with subsection (b)(1). Such programs shall include an assessment of—(A)a grantee’s support from foreign sources and affiliations with foreign funding institutions or laboratories; and (B)the impact of such support and affiliations on United States national security and economic interests.(8)Assessing and making recommendations with respect to whether openly sharing certain types of federally funded research and development is in the economic and national security interests of the United States.(9)Identifying and issuing guidance to the United States research community, and other recipients of Federal research and development funding, to ensure that such institutions and recipients adopt existing best practices to reduce the risk of misappropriation of research data.(10)Identifying and issuing guidance on additional steps that may be necessary to address Federal research security risks arising in the course of Executive agencies providing shared services and common contract solutions under paragraph (5)(B).(11)Engaging with the United States research community in performing the functions described in paragraphs (1), (2), and (3) and with respect to issues relating to Federal research security risks.(12)Carrying out such other functions, as determined by the Council, that are necessary to reduce Federal research security risks.(b)Requirements for uniform grant application processIn developing the uniform application process for Federal research and development grants required under subsection (a)(1), the Council shall—(1)ensure that the process—(A)requires principal investigators, co-principal investigators, and senior personnel associated with the proposed Federal research or development grant project—(i)to disclose biographical information, all affiliations, including any foreign military, foreign government-related organizations, and foreign-funded institutions, and all current and pending support, including from foreign institutions, foreign governments, or foreign laboratories, and all support received from foreign sources; and(ii)to certify the accuracy of the required disclosures under penalty of perjury; and (B)uses a machine-readable application form to assist in identifying fraud and ensuring the eligibility of applicants;(2)design the process—(A)to reduce the administrative burden on persons applying for Federal research and development funding; and(B)to promote information sharing across the United States research community, while safeguarding sensitive information; and(3)complete the process not later than 1 year after the date of the enactment of the Safeguarding American Innovation Act.(c)Requirements for information sharing criteriaIn identifying or developing criteria and procedures for sharing information with respect to Federal research security risks under subsection (a)(3), the Council shall ensure that such criteria address, at a minimum—(1)the information to be shared;(2)the circumstances under which sharing is mandated or voluntary;(3)the circumstances under which it is appropriate for an Executive agency to rely on information made available through such sharing in exercising the responsibilities and authorities of the agency under applicable laws relating to the award of grants;(4)the procedures for protecting intellectual capital that may be present in such information; and(5)appropriate privacy protections for persons involved in Federal research and development.(d)Requirements for insider threat program guidanceIn identifying or developing guidance with respect to insider threat programs under subsection (a)(6), the Council shall ensure that such guidance provides for, at a minimum—(1)such programs—(A)to deter, detect, and mitigate insider threats; and(B)to leverage counterintelligence, security, information assurance, and other relevant functions and resources to identify and counter insider threats; and(2)the development of an integrated capability to monitor and audit information for the detection and mitigation of insider threats, including through—(A)monitoring user activity on computer networks controlled by Executive agencies;(B)providing employees of Executive agencies with awareness training with respect to insider threats and the responsibilities of employees to report such threats;(C)gathering information for a centralized analysis, reporting, and response capability; and(D)information sharing to aid in tracking the risk individuals may pose while moving across programs and affiliations;(3)the development and implementation of policies and procedures under which the insider threat program of an Executive agency accesses, shares, and integrates information and data derived from offices within the agency;(4)the designation of senior officials with authority to provide management, accountability, and oversight of the insider threat program of an Executive agency and to make resource recommendations to the appropriate officials; and(5)such additional guidance as is necessary to reflect the distinct needs, missions, and systems of each Executive agency.(e)Issuance of warnings relating to risks and vulnerabilities in international scientific cooperation(1)In generalThe Council, in conjunction with the lead security advisor under section 7902(c)(4), shall establish a process for informing members of the United States research community and the public, through the issuance of warnings described in paragraph (2), of potential risks and vulnerabilities in international scientific cooperation that may undermine the integrity and security of the United States research community or place at risk any federally funded research and development.(2)ContentA warning described in this paragraph shall include, to the extent the Council considers appropriate, a description of—(A)activities by the national government, local governments, research institutions, or universities of a foreign country—(i)to exploit, interfere, or undermine research and development by the United States research community; or(ii)to misappropriate scientific knowledge resulting from federally funded research and development;(B)efforts by strategic competitors to exploit the research enterprise of a foreign country that may place at risk—(i)the science and technology of that foreign country; or(ii)federally funded research and development; and(C)practices within the research enterprise of a foreign country that do not adhere to the United States scientific values of openness, transparency, reciprocity, integrity, and merit-based competition. (f)Program office and committeesThe interagency working group established under section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) shall be a working group under the Council performing duties authorized under such section and as directed by the Council. The Council shall use any findings or work product, existing or forthcoming, by such working group. The Council may also establish a program office and any committees, working groups, or other constituent bodies the Council deems appropriate, in its sole and unreviewable discretion, to carry out its functions. (g)Exclusion ordersTo reduce Federal research security risk, the Interagency Suspension and Debarment Committee shall provide quarterly reports to the Council that detail—(1)the number of ongoing investigations by Council Members related to Federal research security that may result, or have resulted, in agency pre-notice letters, suspensions, proposed debarments, and debarments;(2)Federal agencies’ performance and compliance with interagency suspensions and debarments;(3)efforts by the Interagency Suspension and Debarment Committee to mitigate Federal research security risk;(4)proposals for developing a unified Federal policy on suspensions and debarments; and(5)other current suspension and debarment related issues.7904.Strategic plan(a)In generalNot later than 180 days after the date of the enactment of this chapter, the Council shall develop a strategic plan for addressing Federal research security risks and for managing such risks, that includes—(1)the criteria and processes required under section 7903(a), including a threshold and requirements for sharing relevant information about such risks with all Executive agencies and, as appropriate, with other Federal entities, foreign governments, and non-Federal entities;(2)an identification of existing authorities for addressing such risks;(3)an identification and promulgation of best practices and procedures, and an identification of available resources, for Executive agencies to assess and mitigate such risks;(4)recommendations for any legislative, regulatory, or other policy changes to improve efforts to address such risks;(5)recommendations for any legislative, regulatory, or other policy changes to incentivize the adoption of best practices for avoiding and mitigating Federal research security risks by the United States research community and key United States foreign research partners;(6)an evaluation of the effect of implementing new policies or procedures on existing Federal grant processes, regulations, and disclosures of conflicts of interest and conflicts of commitment;(7)a plan for engaging with Executive agencies, the private sector, and other nongovernmental stakeholders to address such risks and share information between Executive agencies, the private sector, and nongovernmental stakeholders; and(8)a plan for identification, assessment, mitigation, and vetting of Federal research security risks.(b)Submission to CongressNot later than 7 calendar days after completion of the strategic plan required by subsection (a), the Chairperson of the Council shall submit the plan to the appropriate congressional committees.7905.Annual reportNot later than December 15 of each year, the Chairperson of the Council shall submit a report to the appropriate congressional committees that describes—(1)the activities of the Council during the preceding fiscal year; and(2)the progress made toward implementing the strategic plan required under section 7904 after such plan has been submitted to Congress.7906.Requirements for Executive agencies(a)In generalThe head of each Executive agency on the Council shall be responsible for—(1)assessing Federal research security risks posed by persons participating in federally funded research and development;(2)avoiding or mitigating such risks, as appropriate and consistent with the standards, guidelines, requirements, and practices identified by the Council under section 7903(a);(3)prioritizing Federal research security risk assessments conducted under paragraph (1) based on the applicability and relevance of the research and development to the national security and economic competitiveness of the United States; and(4)ensuring that all agency initiatives impacting Federally funded research grant making policy and management to protect the national and economic security interests of the United States are integrated with the activities of the Council. (b)InclusionsThe responsibility of the head of an Executive agency for assessing Federal research security risk described in subsection (a) includes—(1)developing an overall Federal research security risk management strategy and implementation plan and policies and processes to guide and govern Federal research security risk management activities by the Executive agency;(2)integrating Federal research security risk management practices throughout the lifecycle of the grant programs of the Executive agency;(3)sharing relevant information with other Executive agencies, as determined appropriate by the Council in a manner consistent with section 7903; and(4)reporting on the effectiveness of the Federal research security risk management strategy of the Executive agency consistent with guidance issued by the Office of Management and Budget and the Council..(b)Clerical amendmentThe table of chapters at the beginning of title 31, United States Code, is amended by inserting after the item relating to chapter 77 the following new item:79. Federal Research Security Council7901..204.Federal grant application fraud(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:1041.Federal grant application fraud(a)DefinitionsIn this section:(1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(2)Federal grantThe term Federal grant—(A)means a grant awarded by a Federal agency;(B)includes a subgrant awarded by a non-Federal entity to carry out a Federal grant program; and(C)does not include—(i)direct United States Government cash assistance to an individual;(ii)a subsidy;(iii)a loan;(iv)a loan guarantee; or(v)insurance.(3)Federal grant applicationThe term Federal grant application means an application for a Federal grant.(4)Foreign compensationThe term foreign compensation means a title, monetary compensation, access to a laboratory or other resource, or other benefit received from—(A)a foreign government;(B)a foreign government institution; or(C)a foreign public enterprise.(5)Foreign governmentThe term foreign government includes a person acting or purporting to act on behalf of—(A)a faction, party, department, agency, bureau, subnational administrative entity, or military of a foreign country; or(B)a foreign government or a person purporting to act as a foreign government, regardless of whether the United States recognizes the government.(6)Foreign government institutionThe term foreign government institution means a foreign entity owned by, subject to the control of, or subject to regulation by a foreign government.(7)Foreign public enterpriseThe term foreign public enterprise means an enterprise over which a foreign government directly or indirectly exercises a dominant influence.(8)Law enforcement agencyThe term law enforcement agency—(A)means a Federal, State, local, or Tribal law enforcement agency; and(B)includes—(i)the Office of Inspector General of an establishment (as defined in section 12 of the Inspector General Act of 1978 (5 U.S.C. App.)) or a designated Federal entity (as defined in section 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.)); and(ii)the Office of Inspector General, or similar office, of a State or unit of local government.(9)Outside compensationThe term outside compensation means any compensation, resource, or support regardless of monetary value made available to the applicant in support of or related to any research endeavor, including, but not limited to, a title, research grant, cooperative agreement, contract, institutional award, access to a laboratory, or other resource, including, but not limited to, materials, travel compensation, or work incentives. (b)ProhibitionIt shall be unlawful for any individual to knowingly—(1)prepare or submit a Federal grant application that fails to disclose the receipt of any outside compensation, including foreign compensation, by the individual;(2)forge, counterfeit, or otherwise falsify a document for the purpose of obtaining a Federal grant; or(3)prepare, submit, or assist in the preparation or submission of a Federal grant application or document in connection with a Federal grant application that—(A)contains a false statement;(B)contains a material misrepresentation;(C)has no basis in law or fact; or(D)fails to disclose a material fact.(c)ExceptionSubsection (b) does not apply to an activity—(1)carried out in connection with a lawfully authorized investigative, protective, or intelligence activity of—(A)a law enforcement agency; or(B)a Federal intelligence agency; or(2)authorized under chapter 224.(d)PenaltyAny individual who violates subsection (b)—(1)shall be fined in accordance with this title, imprisoned for not more than 5 years, or both; and(2)shall be prohibited from receiving a Federal grant during the 5-year period beginning on the date on which a sentence is imposed on the individual under paragraph (1)..(b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following:1041. Federal grant application fraud..205.Restricting the acquisition of goods, technologies, and sensitive information to certain aliens(a)Grounds of inadmissibilitySection 212(a)(3)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(A)(i)) is amended to read as follows:(i)any activity—(I)to violate any law of the United States relating to espionage or sabotage;(II)to violate or evade any law prohibiting the export from the United States of goods, technologies, or sensitive information; or(III)to acquire export-controlled goods, technologies, or sensitive information (notwithstanding any exclusions for items not normally subject to export controls) if the Secretary of State has determined that the acquisition of those goods, technologies, or sensitive information by a category of aliens that includes such alien would be contrary to an articulable national security (including economic security) interest of the United States;.(b)Determining factors(1)In generalIn establishing criteria for determining whether an alien is included in a category of aliens that may be inadmissible under section 212(a)(3)(A)(i)(III) of the Immigration and Nationality Act, as amended by subsection (a), officials of the Department of State shall—(A)seek advice and assistance from officials at the Office of the Director of National Intelligence, the Office of Science and Technology Policy, the Department of Health and Human Services, the Department of Defense, the Department of Homeland Security, the Department of Energy, the Department of Commerce, and other appropriate Federal agencies;(B)consider factors such as the alien’s past or likely employment or cooperation with—(i)foreign military and security related organizations that are adversarial to the United States;(ii)foreign institutions involved in the theft of United States research;(iii)entities involved in export control violations or the theft of intellectual property; and (iv)a government that seeks to undermine the integrity and security of the United States research community; and(C)weigh the proportionality of risk for the factors listed in subparagraph (B).(2)Machine-readable documentsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall—(A)use a machine-readable visa application form; and (B)make available documents submitted in support of a visa application in a machine readable format to assist in—(i)identifying fraud;(ii)conducting lawful law enforcement activities; and (iii)determining the eligibility of applicants for a visa under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the Director of National Intelligence, the Director of the Office of Science and Technology Policy, the Secretary of Homeland Security, the Secretary of Defense, the Secretary of Energy, the Secretary of Commerce, and the heads of other appropriate Federal agencies, shall submit a report to Congress that identifies—(1)the criteria used to describe the category of aliens to which such section 212(a)(3)(A)(i)(III) may apply; and(2)the number of individuals determined to be inadmissible under such section 212(a)(3)(A)(i)(III), including the nationality of each such individual.(d)Classification of annual reportEach annual report required under subsection (c) shall be submitted, to the extent practicable, in an unclassified form, but may be accompanied by a classified appendix detailing the criteria used to describe the category of aliens to which such section 212(a)(3)(A)(i)(III) applies if the Secretary of State determines that such action—(1)is in the national security and economic security interests of the United States; or(2)is necessary to further the purposes of this title. (e)ReportNot later than 45 days after date of the enactment of this Act, the Secretary of State shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Foreign Relations of the Senate; the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, and the Committee on Foreign Affairs of the House of Representatives that— (1)describes how supplementary documents provided by a visa applicant in support of a visa application are stored and shared by the Department of State with authorized Federal agencies;(2)identifies the sections of a visa application that are machine-readable and the sections that are not machine-readable;(3)provides cost estimates, including personnel costs and a cost-benefit analysis for adopting different technologies, including optical character recognition, for—(A)making every element of a visa application, and documents submitted in support of a visa application, machine-readable; and(B)ensuring that such system—(i)protects personally-identifiable information; and (ii)permits the sharing of visa information with Federal agencies in accordance with existing law; and(4)includes an estimated timeline for completing the implementation of subsection (b)(2).206.Limitations on educational and cultural exchange programsSection 102(b)(5) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)(5)) is amended by striking the semicolon at the end and inserting the following: “by developing exchange programs for foreign researchers and scientists, while protecting technologies regulated by export control laws important to the national security and economic interests of the United States, including requiring sponsors—(A)to disclose to the Department of State whether an exchange visitor, as a primary part of his or her exchange program, will have released to them controlled technology or technical data regulated by export control laws at sponsor organizations through research activities, lectures, course work, sponsor employees, officers, agents, third parties at which the sponsor places the exchange visitor, volunteers, or other individuals or entities associated with a sponsor’s administration of the exchange visitor program;(B)to provide a plan to the Department of State that establishes appropriate program safeguards to prevent the unauthorized release of controlled technology or technical data regulated by export control laws at sponsor organizations or through their employees, officers, agents, third parties, volunteers, or other individuals or entities associated with a sponsor’s administration of the exchange visitor program; and(C)to demonstrate, to the satisfaction of the Secretary of State, that programs that will release controlled technology or technical data to an exchange visitor at the sponsor organization through exchange visitor programs have received appropriate authorization from the Department of State, the Department of Commerce, other cognizant Federal agency before the sponsor releases controlled technology or technical data;.207.Amendments to disclosures of foreign giftsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)by amending subsection (a) to read as follows:(a)Disclosure report(1)In generalAn institution shall file a disclosure report with the Secretary not later than March 31 occurring after—(A)the calendar year in which a foreign source gains ownership of, or control over, the institution; or(B)the calendar year in which the institution receives a gift from, or enters into a contract with, a foreign source, the value of which is $50,000 or more, considered alone or in combination with all other gifts from or contracts with that foreign source within a calendar year.(2)Revisions; updatesThe Secretary shall permit institutions to revise and update disclosure reports previously filed to ensure accuracy, compliance, and the ability to cure.;(2)by amending subsection (b) to read as follows:(b)Contents of reportEach report to the Secretary required by this section shall contain the following: (1)For gifts received from or contracts entered into with a foreign source other than a foreign government, the aggregate dollar amount of such gifts and contracts attributable to a particular country and the legal or formal name of the foreign source. The country to which a gift is attributable is the country of citizenship, or if unknown, the principal residence for a foreign source who is a natural person, and the country of incorporation, or if unknown, the principal place of business, for a foreign source which is a legal entity.(2)For gifts received from or contracts entered into with a foreign government, the aggregate amount of such gifts and contracts received from each foreign government.(3)In the case of an institution which is owned or controlled by a foreign source, the identity of the foreign source, the date on which the foreign source assumed ownership or control, and any changes in program or structure resulting from the change in ownership or control.(4)An assurance that the institution will maintain true copies of gift and contract agreements subject to the disclosure requirements under this section for at least the duration of the agreement.(5)An assurance that the institution will produce true copies of gift and contract agreements subject to the disclosure requirements under this section upon request of the Secretary during a compliance audit or other institutional investigation.;(3)by amending subsection (e) to read as follows:(e)Public inspectionNot later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading on a searchable database under which institutions can be individually identified and compared.;(4)in subsection (f), by adding at the end the following:(3)Fines(A)In generalThe Secretary may impose a fine on any institution that repeatedly fails to file a disclosure report for a receipt of a gift from or contract with a foreign source in accordance with subsection (a) in an amount that is not more than 3 times the amount of the gift or contract with the foreign source.(B)Definition of repeatedly failsIn this paragraph, the term repeatedly fails means that the institution failed to file a disclosure report for a receipt of a gift from or contract with a foreign source in 3 consecutive years.; (5)by amending subsection (g) to read as follows:(g)Rulemaking(1)In generalNot later than 1 year after the date of enactment of the Safeguarding American Innovation Act, the Secretary shall issue regulations to carry out this section using the negotiated rulemaking procedure set forth in section 492(b).(2)ElementsRegulations issued pursuant to paragraph (1) shall—(A)incorporate instructions for—(i)reporting structured gifts and contracts; and(ii)reporting contracts that balances the need for transparency, while protecting the proprietary information of institutes of higher education; and (B)clarify the definition of subunit, for purposes of subsection (i)(4)(C).;(6)by redesignating subsection (h) as subsection (i);(7)by inserting after subsection (g) the following:(h)Treatment of tuition paymentA tuition and related fees and expenses payment to an institution by, or a scholarship from, a foreign source made on behalf of a student enrolled at such institution shall not be considered a gift from or contract with a foreign source under this section.; and(8)in subsection (i), as redesignated—(A)in paragraph (3), by striking or property and inserting , property, human resources, or staff, including staff salaries; and(B)in paragraph (5)(B), by inserting institutes, instructional programs, after centers,. IIICHIPS for America Act (Creating Helpful Incentives to Produce Semiconductors for America)301.Semiconductor incentive grants(a)DefinitionsIn this section— (1)the term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Appropriations, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives;(2)the term covered entity means a private entity, a consortium of private entities, or a consortium of public and private entities with a demonstrated ability to construct, expand, or modernize a facility relating to the fabrication, assembly, testing, advanced packaging, or advanced research and development of semiconductors; (3)the term covered incentive—(A)means an incentive offered by a governmental entity to a covered entity for the purposes of constructing within the jurisdiction of the governmental entity, or expanding or modernizing an existing facility within that jurisdiction, a facility described in paragraph (2); and(B)includes any tax incentive (such as an incentive or reduction with respect to employment or payroll taxes or a tax abatement with respect to personal or real property), a workforce-related incentive (including a grant agreement relating to workforce training or vocational education), any concession with respect to real property, funding for research and development with respect to semiconductors, and any other incentive determined appropriate by the Secretary, in consultation with the Secretary of State; (4)the term foreign adversary means any foreign government or foreign nongovernment person that is engaged in a long-term pattern, or is involved in a serious instance, of conduct that is significantly adverse to—(A)the national security of the United States or an ally of the United States; or(B)the security and safety of United States persons; (5)the term governmental entity means a State or local government; (6)the term Secretary means the Secretary of Commerce; and(7)the term semiconductor has the meaning given the term by the Secretary.(b)Grant program(1)In generalThe Secretary shall establish in the Department of Commerce a program that, in accordance with the requirements of this section, provides grants to covered entities.(2)Procedure(A)In generalA covered entity shall submit to the Secretary an application that describes the project for which the covered entity is seeking a grant under this section.(B)EligibilityIn order for a covered entity to qualify for a grant under this section, the covered entity shall demonstrate to the Secretary, in the application submitted by the covered entity under subparagraph (A), that—(i)the covered entity has a documented interest in constructing, expanding, or modernizing a facility described in subsection (a)(2); and(ii)with respect to the project described in clause (i), the covered entity has—(I)been offered a covered incentive; (II)made commitments to worker and community investment, including through—(aa)training and education benefits paid by the covered entity; and(bb)programs to expand employment opportunity for economically disadvantaged individuals; and(III)secured commitments from regional educational and training entities and institutions of higher education to provide workforce training, including programming for training and job placement of economically disadvantaged individuals.(C)Considerations for reviewWith respect to the review by the Secretary of an application submitted by a covered entity under subparagraph (A)— (i)the Secretary may not approve the application unless the Secretary—(I)confirms that the covered entity has satisfied the eligibility criteria under subparagraph (B); and(II)determines that the project to which the application relates is in the interest of the United States; and(ii)the Secretary may consider whether—(I)the covered entity has previously received a grant made under this subsection; and(II)the governmental entity offering the applicable covered incentive has benefitted from a grant previously made under this subsection.(3)AmountThe amount of a grant made by the Secretary to a covered entity under this subsection shall be in an amount that is not more than $3,000,000,000.(4)Use of fundsA covered entity that receives a grant under this subsection may only use the grant amounts to—(A)finance the construction, expansion, or modernization of a facility described in subsection (a)(2), as documented in the application submitted by the covered entity under paragraph (2)(A), or for similar uses in state of practice and legacy facilities, as determined necessary by the Secretary for purposes relating to the national security and economic competitiveness of the United States;(B)support workforce development for the facility described in subparagraph (A); or(C)support site development for the facility described in subparagraph (A).(5)ClawbackThe Secretary shall recover the full amount of a grant provided to a covered entity under this subsection if— (A)as of the date that is 5 years after the date on which the Secretary makes the grant, the project to which the grant relates has not been completed, except that the Secretary may issue a waiver with respect to the requirement under this subparagraph if the Secretary determines that issuing such a waiver is appropriate and in the interests of the United States; or(B)during the applicable term with respect to the grant, the covered entity engages in any joint research or technology licensing effort—(i)with the Government of the People’s Republic of China, the Government of the Russian Federation, the Government of Iran, the Government of North Korea, or another foreign adversary; and(ii)that relates to a sensitive technology or product, as determined by the Secretary.(c)Consultation and coordination requiredIn carrying out the program established under subsection (b), the Secretary shall consult and coordinate with the Secretary of State and the Secretary of Defense.(d)GAO reviewsThe Comptroller General of the United States shall—(1)not later than 2 years after the date of enactment of this Act, and biennially thereafter until the date that is 10 years after that date of enactment, conduct a review of the program established under subsection (b), which shall include, at a minimum— (A)a determination of the number of instances in which grants were provided under that subsection during the period covered by the review in violation of a requirement of this section; (B)an evaluation of how— (i)the program is being carried out, including how recipients of grants are being selected under the program; and(ii)other Federal programs are leveraged for manufacturing, research, and training to complement the grants awarded under the program; and(C)a description of the outcomes of projects supported by grants made under the program, including a description of— (i)facilities described in subsection (a)(2) that were constructed, expanded, or modernized as a result of grants made under the program; (ii)research and development carried out with grants made under the program; and(iii)workforce training programs carried out with grants made under the program, including efforts to hire individuals from disadvantaged populations; and(2)submit to the appropriate committees of Congress the results of each review conducted under paragraph (1).302.Department of Defense(a)Department of Defense efforts(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence, work with the private sector through a public-private partnership, including by incentivizing the formation of a consortium of United States companies, to ensure the development and production of advanced, measurably secure microelectronics for use by the Department of Defense, the intelligence community, critical infrastructure sectors, and other national security applications. Such work may include providing incentives for the creation, expansion, or modernization of one or more commercially competitive and sustainable microelectronics manufacturing or advanced research and development facilities.(2)Risk mitigation requirementsA participant in a consortium formed with incentives under paragraph (1) shall—(A)have the potential to perform fabrication, assembly, package, or test functions for microelectronics deemed critical to national security as defined by export control regulatory agencies in consultation with the National Security Adviser and the Secretary of Defense;(B)include management processes to identify and mitigate supply chain security risks; and(C)be able to produce microelectronics consistent with applicable measurably secure supply chain and operational security standards established under section 224(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(3)National security considerationsThe Secretary of Defense and the Director of National Intelligence shall select participants for the consortium formed with incentives under paragraph (1). In selecting such participants, the Secretary and the Director may jointly consider whether the United States companies—(A)have participated in previous programs and projects of the Department of Defense, Department of Energy, or the intelligence community, including—(i)the Trusted Integrated Circuit program of the Intelligence Advanced Research Projects Activity;(ii)trusted and assured microelectronics projects, as administered by the Department of Defense;(iii)the Electronics Resurgence Initiative (ERI) program of the Defense Advanced Research Projects Agency; or(iv)relevant semiconductor research programs of Advanced Research Projects Agency–Energy;(B)have demonstrated an ongoing commitment to performing contracts for the Department of Defense and the intelligence community;(C)are approved by the Defense Counterintelligence and Security Agency or the Office of the Director of National Intelligence as presenting an acceptable security risk, taking into account supply chain assurance vulnerabilities, counterintelligence risks, and any risks presented by companies whose owners are located outside the United States; and(D)are evaluated periodically for foreign ownership, control, or influence by foreign adversaries.(4)Nontraditional defense contractors and commercial entitiesArrangements entered into to carry out paragraph (1) shall be in such form as the Secretary of Defense determines appropriate to encourage industry participation of nontraditional defense contractors or commercial entities and may include a contract, a grant, a cooperative agreement, a commercial agreement, the use of other transaction authority under section 2371 of title 10, United States Code, or another such arrangement.(5)DischargeThe Secretary of Defense shall carry out paragraph (1) jointly through the Office of the Under Secretary of Defense for Research and Engineering and the Office of the Under Secretary of Defense for Acquisition and Sustainment, or such other component of the Department of Defense as the Secretary considers appropriate.(6)Other initiativesThe Secretary of Defense shall dedicate initiatives within the Department of Defense to advance radio frequency, mixed signal, radiation tolerant, and radiation hardened microelectronics that support national security and dual-use applications.(7)Reports(A)Report by Secretary of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the plans of the Secretary to carry out paragraph (1).(B)Biennial reports by Comptroller General of the United StatesNot later than 1 year after the date on which the Secretary submits the report required by subparagraph (A) and not less frequently than once every 2 years thereafter for a period of 10 years, the Comptroller General of the United States shall submit to Congress a report on the activities carried out under this subsection.(b)Defense Production Act of 1950 efforts(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to Congress a report on a plan for use by the Department of Defense of authorities available in title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) to establish and enhance a domestic production capability for microelectronics technologies and related technologies, subject to the availability of appropriations for that purpose.(2)ConsultationThe President shall develop the plan required by paragraph (1) in coordination with the Secretary of Defense, and in consultation with the Secretary of State, the Secretary of Commerce, and appropriate stakeholders in the private sector.(c)Department of Defense requirements for sourcing from domestic microelectronics design and foundry services(1)Requirements requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence, shall establish requirements, standards, and a timeline for enforcement of such requirements, to the extent possible, for domestic sourcing for microelectronics design and foundry services, and for commercial microelectronics products, by programs, contractors, subcontractors, and other recipients of funding from the Department of Defense, Department of Energy, Department of Homeland Security, and the Director of National Intelligence.(2)Processes for waiversThe requirements established under paragraph (1) shall include processes to permit waivers for specific contracts or transactions for domestic sourcing requirements based on cost, availability, severity of technical and mission requirements, emergency requirements and operational needs, other legal or international treaty obligations, or other factors.(3)UpdatesNot less frequently than once each year, the Secretary shall—(A)update the requirements and timelines established under paragraph (1) and the processes under paragraph (2); and(B)submit to Congress a report on the updates made under subparagraph (A). 303.Department of Commerce study on status of microelectronics technologies in the United States industrial base(a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Commerce and the Secretary of Homeland Security, in consultation with the Secretary of Defense and the heads of other appropriate Federal departments and agencies, shall undertake a review, which shall include a survey, using authorities in section 705 of the Defense Production Act (50 U.S.C. 4555), to assess the capabilities of the United States industrial base to support the national defense in light of the global nature of the supply chain and significant interdependencies between the United States industrial base and the industrial base of foreign countries with respect to the manufacture, design, and end use of microelectronics.(b)Response to surveyThe Secretary shall ensure compliance with the survey from among all relevant potential respondents, including the following:(1)Corporations, partnerships, associations, or any other organized groups domiciled and with substantial operations in the United States.(2)Corporations, partnerships, associations, or any other organized groups domiciled in the United States with operations outside the United States.(3)Foreign domiciled corporations, partnerships, associations, or any other organized groups with substantial operations or business presence in, or substantial revenues derived from, the United States.(4)Foreign domiciled corporations, partnerships, associations, or any other organized groups in defense treaty or assistance countries where the production of the entity concerned involves critical technologies covered by section 2.(c)Information requestedThe information sought from a responding entity pursuant to the survey required by subsection (a) shall include, at minimum, information on the following with respect to the manufacture. design, or end use of microelectronics by such entity:(1)An identification of the geographic scope of operations.(2)Information on relevant cost structures.(3)An identification of types of microelectronics development, manufacture, assembly, test, and packaging equipment in operation at such entity.(4)An identification of all relevant intellectual property, raw materials, and semi-finished goods and components sourced domestically and abroad by such entity.(5)Specifications of the microelectronics manufactured or designed by such entity, descriptions of the end-uses of such microelectronics, and a description of any technical support provided to end-users of such microelectronics by such entity.(6)Information on domestic and export market sales by such entity.(7)Information on the financial performance, including income and expenditures, of such entity.(8)A list of all foreign and domestic subsidies, and any other financial incentives, received by such entity in each market in which such entity operates.(9)A list of information requests from the People’s Republic of China to such entity, and a description of the nature of each request and the type of information provided.(10)Information on any joint ventures, technology licensing agreements, and cooperative research or production arrangements of such entity.(11)A description of efforts by such entity to evaluate and control supply chain risks it faces.(12)A list and description of any sales, licensing agreements, or partnerships between such entity and the People’s Liberation Army or People’s Armed Police, including any business relationships with entities through which such sales, licensing agreements, or partnerships may occur. (d)Report(1)In generalThe Secretary of Commerce shall, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies, submit to Congress a report on the results of the review required by subsection (a). The report shall include the following:(A)An assessment of the results of the survey.(B)A list of critical technology areas impacted by potential disruptions in production of microelectronics, and a detailed description and assessment of the impact of such potential disruptions on such areas.(C)A description and assessment of gaps and vulnerabilities in the microelectronics supply chain and the national industrial supply base.(2)FormThe report required by paragraph (1) may be submitted in classified form. 304.Funding for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains(a)Multilateral Microelectronics Security Fund(1)Establishment of fundThere is established in the Treasury of the United States a trust fund, to be known as the Multilateral Microelectronics Security Fund (in this section referred to as the Fund), consisting of such amounts as may be appropriated to such Fund and any amounts that may be credited to the Fund under paragraph (2).(2)Investment of amounts(A)Investment of amountsThe Secretary of the Treasury shall invest such portion of the Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.(B)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. (3)Use of fund(A)In generalSubject to subparagraph (B), amounts in the Fund shall be available, as provided in advance in an appropriations Act, to the Secretary of State—(i)to provide funding through the common funding mechanism described in subsection (b)(1) to support the development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains; and(ii)to otherwise carry out this section.(B)Availability contingent on international agreementAmounts in the Fund shall be available to the Secretary of State on and after the date on which the Secretary enters into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism under paragraph (1) of subsection (b) and the commitments described in paragraph (2) of that subsection.(4)Availability of amounts(A)In generalAmounts in the Fund shall remain available through the end of the tenth fiscal year beginning after the date of the enactment of this Act.(B)Remainder to treasuryAny amounts remaining in the Fund after the end of the fiscal year described in subparagraph (A) shall be deposited in the general fund of the Treasury.(b)Common funding mechanism for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains(1)In generalThe Secretary of State, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of the Treasury, and the Director of National Intelligence, shall seek to establish a common funding mechanism, in coordination with the governments of countries that are partners of the United States, that uses amounts from the Fund, and amounts committed by such governments, to support the development and adoption of secure microelectronics and secure microelectronics supply chains, including for use in research and development collaborations among countries participating in the common funding mechanism. (2)Mutual commitmentsThe Secretary of State, in consultation with the United States Trade Representative, the Secretary of the Treasury, and the Secretary of Commerce, shall seek to negotiate a set of mutual commitments with the governments of countries that are partners of the United States upon which to condition any expenditure of funds pursuant to the common funding mechanism described in paragraph (1). Such commitments shall, at a minimum—(A)establish transparency requirements for any subsidies or other financial benefits (including revenue foregone) provided to microelectronics firms located in or outside such countries;(B)establish consistent policies with respect to countries that—(i)are not participating in the common funding mechanism; and (ii)do not meet transparency requirements established under subparagraph (A);(C)promote harmonized treatment of microelectronics and verification processes for items being exported to a country considered a national security risk by a country participating in the common funding mechanism;(D)establish consistent policies and common external policies to address nonmarket economies as the behavior of such countries pertains to microelectronics;(E)align policies on supply chain integrity and microelectronics security, including with respect to protection and enforcement of intellectual property rights; and(F)promote harmonized foreign direct investment screening measures with respect to microelectronics to align with national and multilateral security priorities.(c)Annual report to congressNot later than one year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Fund are available under subsection (a)(4), the Secretary of State shall submit to Congress a report on the status of the implementation of this section that includes a description of—(1)any commitments made by the governments of countries that are partners of the United States to providing funding for the common funding mechanism described in subsection (b)(1) and the specific amount so committed;(2)the criteria established for expenditure of funds through the common funding mechanism;(3)how, and to whom, amounts have been expended from the Fund;(4)amounts remaining in the Fund; (5)the progress of the Secretary of State toward entering into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism and the commitments described in subsection (b)(2); and(6)any additional authorities needed to enhance the effectiveness of the Fund in achieving the security goals of the United States.305.Advanced semiconductor research and design(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1) the Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2) the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives.(b)Sense of CongressIt is the sense of Congress that the leadership of the United States in semiconductor technology and innovation is critical to the economic growth and national security of the United States.(c)Subcommittee on semiconductor leadership(1)Establishment requiredThe President shall establish in the National Science and Technology Council a subcommittee on matters relating to leadership of the United States in semiconductor technology and innovation.(2)DutiesThe duties of the subcommittee established under paragraph (1) are as follows:(A)National strategy on semiconductor research(i)DevelopmentIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology and in consultation with the semiconductor industry and academia, develop a national strategy on semiconductor research, development, manufacturing, and supply chain security, including guidance for the funding of research, and strengthening of the domestic microelectronics workforce.(ii)Reporting and updatesNot less frequently than once every 5 years, to update the strategy developed under clause (i) and to submit the revised strategy to the appropriate committees of Congress.(iii)ImplementationIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology, on an annual basis coordinate and recommend each agency’s semiconductor related research and development programs and budgets to ensure consistency with the National Semiconductor Strategy. (B)Fostering coordination of research and developmentTo foster the coordination of semiconductor research and development.(3)SunsetThe subcommittee established under paragraph (1) shall terminate on the date that is 10 years after the date of enactment of this Act.(d)Industrial Advisory CommitteeThe President shall establish a standing subcommittee of the President’s Council of Advisors on Science and Technology to advise the United States Government on matters relating to microelectronics policy.(e)National Semiconductor Technology Center(1)EstablishmentThe Secretary of Commerce shall establish a national semiconductor technology center to conduct research and prototyping of advanced semiconductor technology to strengthen the economic competitiveness and security of the domestic supply chain, which will be operated as a public private-sector consortium with participation from the private sector, the Department of Defense, the Department of Energy, the Department of Homeland Security, the National Science Foundation, and the National Institute of Standards and Technology.(2)FunctionsThe functions of the center established under paragraph (1) shall be as follows:(A)To conduct advanced semiconductor manufacturing, design research and prototyping that strengthens the entire domestic ecosystem and is aligned with the National Strategy on Semiconductor Research.(B)To establish a National Advanced Packaging Manufacturing Program led by the National Institute of Standards and Technology, in coordination with the Center, to strengthen semiconductor advanced test, assembly, and packaging capability in the domestic ecosystem, and which shall coordinate with the Manufacturing USA institute established under paragraph (4).(C)To establish an investment fund, in partnership with the private sector, to support startups in the domestic semiconductor ecosystem.(D)To establish a Semiconductor Manufacturing Program through the Director of the National Institute of Standards and Technology to enable advances and breakthroughs in measurement science, standards, material characterization, instrumentation, testing, and manufacturing capabilities that will accelerate the underlying research and development for metrology of next generation semiconductors and ensure the competitiveness and leadership of the United States within this sector. (E)To work with the Secretary of Labor, the private sector, educational institutions, and workforce training entities to develop workforce training programs and apprenticeships in advanced microelectronic packaging capabilities. (3)ComponentsThe fund established under paragraph (2)(C) shall cover the following:(A)Advanced metrology and characterization for manufacturing of microchips using 3 nanometer transistor processes or more advanced processes.(B)Metrology for security and supply chain verification.(4)Creation of a Manufacturing USA instituteThe fund established under paragraph (2)(C) may also cover the creation of a Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is focused on semiconductor manufacturing. Such institute may emphasize the following:(A)Research to support the virtualization and automation of maintenance of semiconductor machinery.(B)Development of new advanced test, assembly and packaging capabilities.(C)Developing and deploying educational and skills training curricula needed to support the industry sector and ensure the U.S. can build and maintain a trusted and predictable talent pipeline.(f)Domestic production requirementsThe head of any executive agency receiving funding under this section shall develop policies to require domestic production, to the extent possible, for any intellectual property resulting from microelectronics research and development conducted as a result of these funds and domestic control requirements to protect any such intellectual property from foreign adversaries.306.Prohibition relating to foreign adversariesNone of the funds appropriated pursuant to an authorization in this title may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of the People’s Republic of China or the Chinese Communist Party, or other foreign adversary (as defined in section 301(a)(4)); or(2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries (as so defined).IVCritical minerals401.Mineral security(a)DefinitionsIn this section:(1)ByproductThe term byproduct means a critical mineral—(A)the recovery of which depends on the production of a host mineral that is not designated as a critical mineral; and(B)that exists in sufficient quantities to be recovered during processing or refining.(2)Critical mineral(A)In generalThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under subsection (c).(B)ExclusionsThe term critical mineral does not include—(i)fuel minerals, including oil, natural gas, or any other fossil fuels; or(ii)water, ice, or snow.(3)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands; and(G)the United States Virgin Islands.(b)Policy(1)In generalSection 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602) is amended in the second sentence—(A)by striking paragraph (3) and inserting the following:(3)establish an analytical and forecasting capability for identifying critical mineral demand, supply, and other factors to allow informed actions to be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts;;(B)in paragraph (6), by striking and after the semicolon at the end; and(C)by striking paragraph (7) and inserting the following:(7)facilitate the availability, development, and environmentally responsible production of domestic resources to meet national material or critical mineral needs;(8)avoid duplication of effort, prevent unnecessary paperwork, and minimize delays in the administration of applicable laws (including regulations) and the issuance of permits and authorizations necessary to explore for, develop, and produce critical minerals and to construct critical mineral manufacturing facilities in accordance with applicable environmental and land management laws;(9)strengthen—(A)educational and research capabilities at not lower than the secondary school level; and(B)workforce training for exploration and development of critical minerals and critical mineral manufacturing;(10)bolster international cooperation through technology transfer, information sharing, and other means;(11)promote the efficient production, use, and recycling of critical minerals;(12)develop alternatives to critical minerals; and(13)establish contingencies for the production of, or access to, critical minerals for which viable sources do not exist within the United States..(2)Conforming amendmentSection 2(b) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1601(b)) is amended by striking (b) As used in this Act, the term and inserting the following:(b)DefinitionsIn this Act:(1)Critical mineralThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under section 401(c) of the Restoring Critical Supply Chains and Intellectual Property Act.(2)MaterialsThe term.(c)Critical mineral designations(1)Draft methodology and listThe Secretary, acting through the Director of the United States Geological Survey (referred to in this subsection as the Secretary), shall publish in the Federal Register for public comment—(A)a description of the draft methodology used to identify a draft list of critical minerals;(B)a draft list of minerals, elements, substances, and materials that qualify as critical minerals; and(C)a draft list of critical minerals recovered as byproducts.(2)Availability of dataIf available data is insufficient to provide a quantitative basis for the methodology developed under this subsection, qualitative evidence may be used to the extent necessary.(3)Final methodology and listAfter reviewing public comments on the draft methodology and the draft lists published under paragraph (1) and updating the methodology and lists as appropriate, not later than 45 days after the date on which the public comment period with respect to the draft methodology and draft lists closes, the Secretary shall publish in the Federal Register—(A)a description of the final methodology for determining which minerals, elements, substances, and materials qualify as critical minerals; (B)the final list of critical minerals; and(C)the final list of critical minerals recovered as byproducts. (4)Designations(A)In generalFor purposes of carrying out this subsection, the Secretary shall maintain a list of minerals, elements, substances, and materials designated as critical, pursuant to the final methodology published under paragraph (3), that the Secretary determines—(i)are essential to the economic or national security of the United States;(ii)the supply chain of which is vulnerable to disruption (including restrictions associated with foreign political risk, abrupt demand growth, military conflict, violent unrest, anti-competitive or protectionist behaviors, and other risks throughout the supply chain); and(iii)serve an essential function in the manufacturing of a product (including energy technology-, defense-, currency-, agriculture-, consumer electronics-, and health care-related applications), the absence of which would have significant consequences for the economic or national security of the United States.(B)InclusionsNotwithstanding the criteria under paragraph (3), the Secretary may designate and include on the list any mineral, element, substance, or material determined by another Federal agency to be strategic and critical to the defense or national security of the United States.(C)Required consultationThe Secretary shall consult with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative in designating minerals, elements, substances, and materials as critical under this paragraph.(5)Subsequent review(A)In generalThe Secretary, in consultation with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative, shall review the methodology and list under paragraph (3) and the designations under paragraph (4) at least every 3 years, or more frequently as the Secretary considers to be appropriate.(B)RevisionsSubject to paragraph (4)(A), the Secretary may—(i)revise the methodology described in this subsection;(ii)determine that minerals, elements, substances, and materials previously determined to be critical minerals are no longer critical minerals; and(iii)designate additional minerals, elements, substances, or materials as critical minerals.(6)NoticeOn finalization of the methodology and the list under paragraph (3), or any revision to the methodology or list under paragraph (5), the Secretary shall submit to Congress written notice of the action.(d)Resource assessment(1)In generalNot later than 4 years after the date of enactment of this Act, in consultation with applicable State (including geological surveys), local, academic, industry, and other entities, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, shall complete a comprehensive national assessment of each critical mineral that— (A)identifies and quantifies known critical mineral resources, using all available public and private information and datasets, including exploration histories; and(B)provides a quantitative and qualitative assessment of undiscovered critical mineral resources throughout the United States, including probability estimates of tonnage and grade, using all available public and private information and datasets, including exploration histories.(2)Supplementary informationIn carrying out this subsection, the Secretary may carry out surveys and field work (including drilling, remote sensing, geophysical surveys, topographical and geological mapping, and geochemical sampling and analysis) to supplement existing information and datasets available for determining the existence of critical minerals in the United States.(3)Public accessSubject to applicable law, to the maximum extent practicable, the Secretary shall make all data and metadata collected from the comprehensive national assessment carried out under paragraph (1) publically and electronically accessible.(4)Technical assistanceAt the request of the Governor of a State or the head of an Indian tribe, the Secretary may provide technical assistance to State governments and Indian tribes conducting critical mineral resource assessments on non-Federal land.(5)Prioritization(A)In generalThe Secretary may sequence the completion of resource assessments for each critical mineral such that critical minerals considered to be most critical under the methodology established under subsection (c) are completed first.(B)ReportingDuring the period beginning not later than 1 year after the date of enactment of this Act and ending on the date of completion of all of the assessments required under this subsection, the Secretary shall submit to Congress on an annual basis an interim report that—(i)identifies the sequence and schedule for completion of the assessments if the Secretary sequences the assessments; or(ii)describes the progress of the assessments if the Secretary does not sequence the assessments.(6)UpdatesThe Secretary may periodically update the assessments conducted under this subsection based on—(A)the generation of new information or datasets by the Federal Government; or(B)the receipt of new information or datasets from critical mineral producers, State geological surveys, academic institutions, trade associations, or other persons.(7)Additional surveysThe Secretary shall complete a resource assessment for each additional mineral or element subsequently designated as a critical mineral under subsection (c)(5)(B) not later than 2 years after the designation of the mineral or element.(8)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the status of geological surveying of Federal land for any mineral commodity—(A)for which the United States was dependent on a foreign country for more than 25 percent of the United States supply, as depicted in the report issued by the United States Geological Survey entitled Mineral Commodity Summaries 2020; but(B)that is not designated as a critical mineral under subsection (c).(e)Permitting(1)Sense of CongressIt is the sense of Congress that—(A)critical minerals are fundamental to the economy, competitiveness, and security of the United States;(B)to the maximum extent practicable, the critical mineral needs of the United States should be satisfied by minerals responsibly produced and recycled in the United States; and(C)the Federal permitting process has been identified as an impediment to mineral production and the mineral security of the United States.(2)Performance improvementsTo improve the quality and timeliness of decisions, the Secretary (acting through the Director of the Bureau of Land Management) and the Secretary of Agriculture (acting through the Chief of the Forest Service) (referred to in this subsection as the Secretaries) shall, to the maximum extent practicable, with respect to critical mineral production on Federal land, complete Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by—(A)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for mineral-related activities on Federal land;(B)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals;(C)engaging in early collaboration among agencies, project sponsors, and affected stakeholders—(i)to incorporate and address the interests of those parties; and(ii)to minimize delays;(D)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance;(E)engaging in early and active consultation with State, local, and Indian tribal governments to avoid conflicts or duplication of effort, resolve concerns, and allow for concurrent, rather than sequential, reviews;(F)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions;(G)expanding and institutionalizing permitting and review process improvements that have proven effective;(H)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and(I)developing other practices, such as preapplication procedures.(3)Review and reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that—(A)identifies additional measures (including regulatory and legislative proposals, as appropriate) that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals;(B)identifies options (including cost recovery paid by permit applicants) for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(C)quantifies the amount of time typically required (including range derived from minimum and maximum durations, mean, median, variance, and other statistical measures or representations) to complete each step (including those aspects outside the control of the executive branch, such as judicial review, applicant decisions, or State and local government involvement) associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, which shall serve as a baseline for the performance metric under paragraph (4); and(D)describes actions carried out pursuant to paragraph (2).(4)Performance metricNot later than 90 days after the date of submission of the report under paragraph (3), the Secretaries, after providing public notice and an opportunity to comment, shall develop and publish a performance metric for evaluating the progress made by the executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards.(5)Annual reportsBeginning with the first budget submission by the President under section 1105 of title 31, United States Code, after publication of the performance metric required under paragraph (4), and annually thereafter, the Secretaries shall submit to Congress a report that—(A)summarizes the implementation of recommendations, measures, and options identified in subparagraphs (A) and (B) of paragraph (3);(B)using the performance metric under paragraph (4), describes progress made by the executive branch, as compared to the baseline established pursuant to paragraph (3)(C), on expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and(C)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry.(6)Individual projectsUsing data from the Secretaries generated under paragraph (5), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code.(7)Report of Small Business AdministrationNot later than 1 year and 300 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the applicable committees of Congress a report that assesses the performance of Federal agencies with respect to—(A)complying with chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), in promulgating regulations applicable to the critical minerals industry; and(B)performing an analysis of regulations applicable to the critical minerals industry that may be outmoded, inefficient, duplicative, or excessively burdensome.(f)Federal Register process(1)Departmental reviewAbsent any extraordinary circumstance, and except as otherwise required by law, the Secretary and the Secretary of Agriculture shall ensure that each Federal Register notice described in paragraph (2) shall be—(A)subject to any required reviews within the Department of the Interior or the Department of Agriculture; and(B)published in final form in the Federal Register not later than 45 days after the date of initial preparation of the notice.(2)PreparationThe preparation of Federal Register notices required by law associated with the issuance of a critical mineral exploration or mine permit shall be delegated to the organizational level within the agency responsible for issuing the critical mineral exploration or mine permit.(3)TransmissionAll Federal Register notices regarding official document availability, announcements of meetings, or notices of intent to undertake an action shall be originated in, and transmitted to the Federal Register from, the office in which, as applicable—(A)the documents or meetings are held; or(B)the activity is initiated.(g)Recycling, efficiency, and alternatives(1)EstablishmentThe Secretary of Energy (referred to in this subsection as the Secretary) shall conduct a program of research and development—(A)to promote the efficient production, use, and recycling of critical minerals throughout the supply chain; and(B)to develop alternatives to critical minerals that do not occur in significant abundance in the United States.(2)CooperationIn carrying out the program, the Secretary shall cooperate with appropriate—(A)Federal agencies and National Laboratories;(B)critical mineral producers;(C)critical mineral processors;(D)critical mineral manufacturers;(E)trade associations;(F)academic institutions;(G)small businesses; and(H)other relevant entities or individuals.(3)ActivitiesUnder the program, the Secretary shall carry out activities that include the identification and development of—(A)advanced critical mineral extraction, production, separation, alloying, or processing technologies that decrease the energy consumption, environmental impact, and costs of those activities, including—(i)efficient water and wastewater management strategies;(ii)technologies and management strategies to control the environmental impacts of radionuclides in ore tailings;(iii)technologies for separation and processing; and(iv)technologies for increasing the recovery rates of byproducts from host metal ores;(B)technologies or process improvements that minimize the use, or lead to more efficient use, of critical minerals across the full supply chain;(C)technologies, process improvements, or design optimizations that facilitate the recycling of critical minerals, and options for improving the rates of collection of products and scrap containing critical minerals from post-consumer, industrial, or other waste streams;(D)commercial markets, advanced storage methods, energy applications, and other beneficial uses of critical minerals processing byproducts;(E)alternative minerals, metals, and materials, particularly those available in abundance within the United States and not subject to potential supply restrictions, that lessen the need for critical minerals; and(F)alternative energy technologies or alternative designs of existing energy technologies, particularly those that use minerals that—(i)occur in abundance in the United States; and(ii)are not subject to potential supply restrictions.(4)ReportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report summarizing the activities, findings, and progress of the program.(h)Analysis and forecasting(1)CapabilitiesIn order to evaluate existing critical mineral policies and inform future actions that may be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, in consultation with the Energy Information Administration, academic institutions, and others in order to maximize the application of existing competencies related to developing and maintaining computer-models and similar analytical tools, shall conduct and publish the results of an annual report that includes—(A)as part of the annually published Mineral Commodity Summaries from the United States Geological Survey, a comprehensive review of critical mineral production, consumption, and recycling patterns, including—(i)the quantity of each critical mineral domestically produced during the preceding year;(ii)the quantity of each critical mineral domestically consumed during the preceding year;(iii)market price data or other price data for each critical mineral;(iv)an assessment of—(I)critical mineral requirements to meet the national security, energy, economic, industrial, technological, and other needs of the United States during the preceding year;(II)the reliance of the United States on foreign sources to meet those needs during the preceding year; and(III)the implications of any supply shortages, restrictions, or disruptions during the preceding year;(v)the quantity of each critical mineral domestically recycled during the preceding year;(vi)the market penetration during the preceding year of alternatives to each critical mineral;(vii)a discussion of international trends associated with the discovery, production, consumption, use, costs of production, prices, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and(viii)such other data, analyses, and evaluations as the Secretary finds are necessary to achieve the purposes of this subsection; and(B)a comprehensive forecast, entitled the Annual Critical Minerals Outlook, of projected critical mineral production, consumption, and recycling patterns, including—(i)the quantity of each critical mineral projected to be domestically produced over the subsequent 1-year, 5-year, and 10-year periods;(ii)the quantity of each critical mineral projected to be domestically consumed over the subsequent 1-year, 5-year, and 10-year periods;(iii)an assessment of—(I)critical mineral requirements to meet projected national security, energy, economic, industrial, technological, and other needs of the United States;(II)the projected reliance of the United States on foreign sources to meet those needs; and(III)the projected implications of potential supply shortages, restrictions, or disruptions;(iv)the quantity of each critical mineral projected to be domestically recycled over the subsequent 1-year, 5-year, and 10-year periods;(v)the market penetration of alternatives to each critical mineral projected to take place over the subsequent 1-year, 5-year, and 10-year periods;(vi)a discussion of reasonably foreseeable international trends associated with the discovery, production, consumption, use, costs of production, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and(vii)such other projections relating to each critical mineral as the Secretary determines to be necessary to achieve the purposes of this subsection.(2)Proprietary informationIn preparing a report described in paragraph (1), the Secretary shall ensure, consistent with section 5(f) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(f)), that—(A)no person uses the information and data collected for the report for a purpose other than the development of or reporting of aggregate data in a manner such that the identity of the person or firm who supplied the information is not discernible and is not material to the intended uses of the information;(B)no person discloses any information or data collected for the report unless the information or data has been transformed into a statistical or aggregate form that does not allow the identification of the person or firm who supplied particular information; and(C)procedures are established to require the withholding of any information or data collected for the report if the Secretary determines that withholding is necessary to protect proprietary information, including any trade secrets or other confidential information.(i)Education and workforce(1)Workforce assessmentNot later than 1 year and 300 days after the date of enactment of this Act, the Secretary of Labor (in consultation with the Secretary, the Director of the National Science Foundation, institutions of higher education with substantial expertise in mining, institutions of higher education with significant expertise in minerals research, including fundamental research into alternatives, and employers in the critical minerals sector) shall submit to Congress an assessment of the domestic availability of technically trained personnel necessary for critical mineral exploration, development, assessment, production, manufacturing, recycling, analysis, forecasting, education, and research, including an analysis of—(A)skills that are in the shortest supply as of the date of the assessment;(B)skills that are projected to be in short supply in the future;(C)the demographics of the critical minerals industry and how the demographics will evolve under the influence of factors such as an aging workforce;(D)the effectiveness of training and education programs in addressing skills shortages;(E)opportunities to hire locally for new and existing critical mineral activities;(F)the sufficiency of personnel within relevant areas of the Federal Government for achieving the policies described in section 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602); and(G)the potential need for new training programs to have a measurable effect on the supply of trained workers in the critical minerals industry.(2)Curriculum study(A)In generalThe Secretary and the Secretary of Labor shall jointly enter into an arrangement with the National Academy of Sciences and the National Academy of Engineering under which the Academies shall coordinate with the National Science Foundation on conducting a study—(i)to design an interdisciplinary program on critical minerals that will support the critical mineral supply chain and improve the ability of the United States to increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;(ii)to address undergraduate and graduate education, especially to assist in the development of graduate level programs of research and instruction that lead to advanced degrees with an emphasis on the critical mineral supply chain or other positions that will increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;(iii)to develop guidelines for proposals from institutions of higher education with substantial capabilities in the required disciplines for activities to improve the critical mineral supply chain and advance the capacity of the United States to increase domestic, critical mineral exploration, research, development, production, manufacturing, and recycling; and(iv)to outline criteria for evaluating performance and recommendations for the amount of funding that will be necessary to establish and carry out the program described in paragraph (3).(B)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a description of the results of the study required under subparagraph (A).(3)Program(A)EstablishmentThe Secretary and the Secretary of Labor shall jointly conduct a competitive grant program under which institutions of higher education may apply for and receive 4-year grants for—(i)startup costs for newly designated faculty positions in integrated critical mineral education, research, innovation, training, and workforce development programs consistent with paragraph (2);(ii)internships, scholarships, and fellowships for students enrolled in programs related to critical minerals;(iii)equipment necessary for integrated critical mineral innovation, training, and workforce development programs; and(iv)research of critical minerals and their applications, particularly concerning the manufacture of critical components vital to national security.(B)RenewalA grant under this paragraph shall be renewable for up to 2 additional 3-year terms based on performance criteria outlined under paragraph (2)(A)(iv).(j)National geological and geophysical data preservation programSection 351(k) of the Energy Policy Act of 2005 (42 U.S.C. 15908(k)) is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $5,000,000 for each of fiscal years 2021 through 2030, to remain available until expended.(k)Administration(1)In generalThe National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.) is repealed.(2)Conforming
 amendmentSection 3(d) of the National Superconductivity and Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first sentence by striking , with the assistance of the National Critical Materials Council as specified in the National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.),.(3)Savings clauses(A)In generalNothing in this section or an amendment made by this section modifies any requirement or authority provided by—(i)the matter under the heading GEOLOGICAL SURVEY of the first section of the Act of March 3, 1879 (43 U.S.C. 31(a)); or(ii)the first section of Public Law 87–626 (43 U.S.C. 31(b)).(B)Effect on Department of DefenseNothing in this section or an amendment made by this section affects the authority of the Secretary of Defense with respect to the work of the Department of Defense on critical material supplies in furtherance of the national defense mission of the Department of Defense.(C)Secretarial order not affectedThis section shall not apply to any mineral described in Secretarial Order No. 3324, issued by the Secretary on December 3, 2012, in any area to which the order applies.(4)Application of certain provisions(A)In generalSubsections (e) and (f) shall apply to—(i)an exploration project in which the presence of a byproduct is reasonably expected, based on known mineral companionality, geologic formation, mineralogy, or other factors; and(ii)a project that demonstrates that the byproduct is of sufficient grade that, when combined with the production of a host mineral, the byproduct is economic to recover, as determined by the applicable Secretary in accordance with subparagraph (B).(B)RequirementIn making the determination under subparagraph (A)(ii), the applicable Secretary shall consider the cost effectiveness of the byproducts recovery.(l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2030.402.Rare earth element advanced coal technologies(a)Program for extraction and recovery of rare earth elements and minerals from coal and coal
 byproducts(1)In generalThe Secretary of Energy, acting through the Assistant Secretary for Fossil Energy (referred to in this section as the Secretary), shall carry out a program under which the Secretary shall develop advanced separation technologies for the extraction and recovery of rare earth elements and minerals from coal and coal byproducts.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program described in paragraph (1) $23,000,000 for each of fiscal years 2021 through 2028.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report evaluating the development of advanced separation technologies for the extraction and recovery of rare earth elements and minerals from coal and coal byproducts, including acid mine drainage from coal mines.